IN THE SUPREME COURT OF TENNESSEE

                                  AT NASHVILLE
                                                             FILED
                                                             January 4, 1999
                                                NOT FOR PUBLICATION
                                                           Cecil W. Crowson
                                                          Appellate Court Clerk
                                                Filed: January 4, 1999

MICHELLE CREIGHTON TERRY,                )
                                         )
             Appellee,                   )
                                         )
                                         )      DAVIDSON CIRCUIT
Vs.                                      )
                                         )      No. 01-S-01-9709-CV-00180
                                         )
GARY D. NIBLACK, M.D. and                )
LABORATORY INVESTMENTS,                  )
INC., D/B/A GENE PROOF                   )
TECHNOLOGIES,                            )
                                         )
             Appellants.                 )




                         ORDER ON PETITION TO REHEAR

      The appellants, Gary D. Niblack and Laboratory Investments, Inc., d/b/a

Gene Proof Technologies, have filed a Petition to Rehear issues raised in this

Court’s opinion issued on November 16, 1998. We have reviewed all of the

arguments raised in the petition, and we find them to be without merit.



      Accordingly, after due consideration, it is ORDERED that the Petition to

Rehear is denied.



                                                PER CURIAM